 

Exhibit 10.1

 

Registered Equity Purchase Agreement
(Summary Translation)

 

This Registered Equity Purchase Agreement (this “Agreement”) is entered into on
August 21, 2014 by and between Guiyang Dalin Biotechnology Co., Ltd. (the
“Purchaser”) and Guizhou Eakan Pharmaceutical Co., Ltd. (the “Seller”).

 

WHEREAS, both the Seller and the Purchaser are shareholders of Guizhou Taibang
Biological Products Co., Ltd. (the “Target Company”).

 

WHEREAS, the registered capital increase of the Target Company (the “Capital
Increase”) adopted by shareholders’ resolutions on November 13, 2013 have not
been registered with the competent industry and commerce agency.

 

WHEREAS, the Seller holds 19% registered equity interests (the “Target
Equities”), and the Purchaser holds 54% registered equity interests, of the
Target Company, calculated on the basis of the paid-in capital without regard to
the Capital Increase for purposes of this Agreement.

 

WHEREAS, the Seller desires to sell, and the Purchaser desires to purchase, the
Target Equities.

 

NOW THEREFORE, in consideration of the mutual promises, covenants,
representations, warranties and agreements hereinafter set forth, the parties
hereto intending to be legally bound hereto hereby agree as follows:

 

Section 2Sale of Equity Interests

 

2.1           Sale of Equity Interests.

 

Subject to the terms and conditions hereunder and satisfaction of such terms and
conditions, the Seller agrees to sell to the Purchaser, and the Purchaser agrees
to purchase from the Seller, the Target Equities (including the right to receive
dividends from the undistributed profits of the Target Company as of the Closing
Date) (the “Equity Transfer”). The Seller and the Purchaser agree that the total
purchase price of the Equity Transfer is RMB517,102,000:

 

2.1.1        The purchase price for all the shareholder’s rights and interests
attached to the Target Equities from the Closing Date is RMB462,000,000. The
Seller and the Purchaser agree that such purchase price shall be satisfied by
way of equity exchange in accordance with this Agreement and the Equity Exchange
Agreement separately executed by the Seller and the Purchaser; and

 

2.1.2        As it is not a complete fiscal year as of the Closing Date, the
Purchaser shall make an advance payment to the Seller in the amount of
RMB55,102,000 representing the Seller’s share of the distributable profits in
the Target Company (“Distributable Profits Compensation”). When the Target
Company distributes the dividends, the Purchaser, in lieu of the Seller, shall
have the right to receive such dividend payment. The parties hereto acknowledge
and agree that, if such dividend payment derived from the Target Equities
actually received by the Purchaser after the Closing Date exceeds or falls below
Distributable Profits Compensation (RMB55,102,000), neither party shall have the
right to claim against the other party for any surplus or shortfall.

 

 

 

 

2.2           Closing Procedures; Closing Deliverables.

 

2.2.1        Unless this Agreement is terminated in accordance with Section 7
and the transactions contemplated hereunder are abandoned, and if all the
conditions precedent have been satisfied or waived, the Purchaser and the Seller
shall cause the Target Company to apply as soon as reasonably practicable for
the registration of the Equity Transfer with the competent industry and commerce
agency, and cause the closing of the Equity Transfer to occur as soon as
practicable.

 

2.2.2        Closing Sequences.

 

(1)           Within five (5) business days following the execution of this
Agreement, the Purchaser shall transfer RMB55,102,000 as Distributable Profits
Compensation under Section 2.1.2 to the bank account designated by the Seller.

 

(2)           The parties agree that the payment of the purchase price as set
forth under Section 2.1.1 (the “Purchase Price”) shall be satisfied by way of
equity exchange as follows: When the Seller sells the Target Equities to the
Purchaser, its right to receive the Purchase Price (RMB462,000,000) shall be
offset by the Purchaser’s right to receive the consideration in an identical
amount for the transfer of the entire equity interests in the Acquisition SPV
(as defined in the Equity Exchange Agreement) under the Equity Exchange
Agreement. The payment of the Purchase Price shall be deemed to be satisfied
upon consummation of the closing of the equity exchange contemplated hereunder
and under the Equity Exchange Agreement.

 

(3)          Upon consummation of the closing of the above-mentioned
deliverables, the Purchaser shall be entitled to have the complete ownership
right and other derivative rights in the Target Equities.

 

2.2.3        Within five (5) business days after the Purchaser timely make the
Distributable Profits Compensation under Section 2.2.2, the Purchaser and the
Seller shall cooperate in the preparation and filing of all the documents as
required by the competent industry and commerce agency as soon as possible to
cause the Target Company to complete the registration procedures (the “AIC
Registration Procedures”) of the Equity Transfer with the competent industry and
commerce agency. The completion date of the AIC Registration Procedures for the
Equity Transfer shall be the Closing Date.

 

2.2.4        If the competent industry and commerce agency requires the
Purchaser and/or the Seller to submit supplemental documentation, the Purchaser
and/or the Seller (as the case may be) shall submit such documentation within
five (5) business days after receipt of such requirement or other time limit as
stipulated by law, unless the other party agrees to delayed submission.

 

Section 7Amendment and Termination

 

7.1           Unless otherwise stipulated in this Agreement, the parties hereto
may amend or terminate this Agreement by mutual consent in writing. To the
extent necessary, the parties hereto may enter into a supplemental agreement to
supplement this Agreement with additional terms and conditions.

 

-2-

 

 

7.2         In the event that the Distributable Profits Compensation has not
been made within ten (10) business days following the execution of this
Agreement due to no fault of the Purchaser, either party may terminate this
Agreement with a written notice (the “Termination Notice”), unless the Seller
desires to perform this Agreement. This Agreement shall be terminated upon
receipt of the Termination Notice by either party.

 

7.3         This Agreement shall be automatically terminated if the Equity
Exchange Agreement is terminated in accordance with the terms thereunder.

 

7.4         After the execution of this Agreement, if the AIC Registration
Procedures for the Equity Transfer have completed and the AIC Registration
Procedures for the transfer of the equity interests in the Acquisition SPV fail
to complete within thirty (30) business days after the payment of the
Distributable Profits Compensation (the “Distributable Profits Payment Date”),
the Seller shall have the following options:

 

(1)         The Seller may terminate this Agreement. After the Seller delivers
the Termination Notice to the Purchaser, the Purchaser shall, within five (5)
business days following the termination of this Agreement, return the Target
Equities for nil consideration to the Seller and bear all taxes and fees
incurred thereby. The Purchaser shall also pay the Seller liquidated damages in
an amount equivalent to the Distributable Profits Compensation. For the
avoidance of doubt, after the Seller confirms that the AIC Registration
Procedures for the return of the Target Equities have been completed, the Seller
will not return to the Purchaser the Distributable Profits Compensation which
will set off the liquidated damages to be paid by the Purchaser, and the
Agreement is thereby terminated; or

 

(2)         The Seller may require the Purchaser to perform this Agreement. From
thirty (30) business days following the Distributable Profits Payment Date or
the completion date of the AIC Registration Procedures for the transfer of the
equity interests in the Acquisition SPV (whichever is earlier) through the
completion date of the AIC Registration Procedures for the transfer of the
equity interests in the Acquisition SPV, the Purchaser shall pay to the Seller
an amount equivalent to 0.03% of the Purchase Price (RMB 462,000,000) accrued on
a daily basis.

 

7.5         After the execution of this Agreement, if the AIC Registration
Procedures for to the transfer of the equity interests in the Acquisition SPV
have been completed and the AIC Registration Procedures for the Equity Transfer
fail to complete within thirty (30) business days after Distributable Profits
Payment Date, the Purchaser shall have the follow options:

 

(1)         The Purchaser may terminate this Agreement. After the Purchaser
delivers the Termination Notice to the Seller, the Seller shall, within five (5)
business days following the termination of this Agreement, pay to the Purchaser
(or its designated party) the Distributable Profits Compensation and liquidated
damages in an amount equivalent to the Distributable Profits Compensation and
return all the equity interests in the Acquisition SPV, and bear all taxes and
fees incurred thereby. If the Seller fails to timely refund the Distributable
Profits Compensation or pay the liquidated damages, the Purchaser shall, from
the next day after the expiry of above-mentioned payment period, have the right
to collect accrued interest at a rate equivalent to the then-current bank loan
rate published by the People’s Bank of China for the corresponding period, and
the Purchaser shall have the right to use any available amount of future
dividends to be received by the Seller to set off the Distributable Profits
Compensation, liquidated damages and any accrued interest to be paid by the
Seller. If the Seller fails to timely return all equity interests in the
Acquisition SPV, it shall pay to the Purchaser an amount equivalent to 0.03% of
the Purchase Price (RMB 462,000,000) accrued on a daily basis; or

 

-3-

 

 

(2)        The Purchaser may require the Seller to perform this Agreement. From
thirty (30) business days following the Distributable Profits Payment Date or
the completion date of the AIC Registration Procedures for the transfer of the
equity interests in the Acquisition SPV (whichever is earlier) through the
completion date of the AIC Registration Procedures for the Equity Transfer, the
Seller shall pay to the Purchaser an amount equivalent to 0.03% of the sum of
the Purchase Price and the Distributable Profits Compensation (RMB517,102,000)
accrued on a daily basis.

 

7.6         After the execution of this Agreement, if the AIC Registration
Procedures for the Equity Transfer or the transfer of the equity interests in
the Acquisition SPV within thirty (30) business days after the Distributable
Profits Payment Date due to no fault of either party, either party shall have
the right to terminate this Agreement. The Seller shall, within five (5)
business days following the termination of this Agreement, return to the
Purchaser (or its designated party) the Distributable Profits Compensation
without any accrued interest. If the Seller fails to timely make such payment,
the Purchaser shall, from the expiry of above-mentioned payment period, have
right to collect accrued interest at a rate equivalent to the then-current bank
loan rate published by the People’s Bank of China for the corresponding period,
and the Purchaser shall have the right to use any available amount of future
dividends to be received by the Seller to set off the Distributable Profits
Compensation and any accrued interest to be paid by the Seller.

 

7.7         After this Agreement takes effect, if the AIC Registration
Procedures for the transfer of the equity interests in the Acquisition SPV have
been completed, and the AIC Registration Procedures for the Equity Transfer fail
to complete due to legal or administrative proceedings as a result of the
objections raised by other shareholders of the Target Company in connection with
validity of this Agreement and the Equity Exchange Agreement or the AIC
Registration Procedures for the Equity Transfer, then:

 

(1)         The Seller confirms that, following the completion of the AIC
Registration Procedures for the transfer of the equity interests in the
Acquisition SPV, the Purchaser shall be the actual holder of the Target Equities
and enjoy all investment interests and benefits therefrom, including without
limitation voting rights and dividend rights, and that the Seller shall be the
nominee holder of the Target Equities.

 

(2)         The Seller covenants that, in order to complete the Equity Transfer
and the AIC Registration Procedures for the Equity Transfer, the Seller shall
execute and submit all necessary documentation in accordance with requirements
of the competent industry and commerce agency or the Purchaser when conditions
for the completion of the Equity Transfer are met.

 

(3)         If the Purchaser files an application before an arbitration tribunal
and/or court requesting affirmation of its rights in the Target Equities and the
completion of the AIC Registration Procedures therefor, the Seller shall have
the obligation to provide assistance by request of the Purchaser, including
without limitation, providing documents and certifications, and testifying and
participating in arbitral and/or legal proceedings. The actual expenses arising
therefrom shall be borne by the Purchaser.

 

-4-

 

 

If the Seller breaches any above-mentioned covenants and refuses to cooperate,
as a result of which the AIC Registration Procedures for the Equity Transfer
fail to complete, the Purchaser shall have the right to terminate this Agreement
pursuant to Section 7.5(1) above and hold the Seller liable for such breach.

 

7.8           Any termination pursuant to Sections 7.4. 7.5, 7.6 and 7.7 above
shall take immediate effect upon the receipt of the Termination Notice.

 

Section 8Miscellaneous

 

8.1           Tax, Expenditure and Indemnification.

 

8.1.1        All taxes arising from or in connection with the Equity Transfer
shall be paid in accordance with the relevant PRC laws. Except as set forth
herein, all costs and expenses incurred in connection with this Agreement and
the consummation of the transactions contemplated hereunder shall be borne by
the party incurring such costs and expenses.

 

8.1.2        If a party suffers actual economic loss due to the other party’s
failure to pay taxes and fees in accordance with applicable laws, such other
party shall indemnify the party suffering the loss in full.

 

8.2           Indemnification.

 

8.2.1        The Seller shall indemnify and hold harmless the Purchaser and its
affiliates, respective officers, directors, shareholders, employees, agents and
representatives (collectively, the “Purchaser Indemnified Parties”) or any of
the Purchaser Indemnified Parties against any or all loss (including reasonable
attorney, investigation and defense fees) arising from, attributing to or
incurred by the following: (1) the Seller’s breach of representations and
warranties under Section 3; or (2) the Seller’s failure to perform or comply
with this Agreement or other relevant transaction documents in connection with
the Equity Transfer (if any).

 

8.2.2        The Purchaser shall indemnify and hold harmless the Seller and its
affiliates, respective officers, directors, shareholders, employees, agents and
representatives (collectively, the “Seller Indemnified Parties”) or any of the
Seller Indemnified Parties against any or all loss (including reasonable
attorney, investigation and defense fees) arising from, attributing to or
incurred by the following: (1) the Purchaser’s breach of representations and
warranties under Section 4; or (2) the Purchaser’s failure to perform or comply
with this Agreement or other relevant transaction documents in connection with
the Equity Transfer (if any).

 

8.4           Governing Law.

 

This Agreement shall be governed by, and executed, construed, performed and
enforced in accordance with, the laws of the PRC. The validity hereof and
dispute resolution in relation hereto shall be subject to the laws of the PRC.

 

8.5           Dispute Resolution.

 

8.5.1        Method. Any dispute arising from or in connection with this
Agreement shall be resolved through friendly consultation. Such consultation
shall begin immediately after one party has delivered to the other party a
written notice requesting consultation. If the dispute cannot be resolved within
fifteen (15) days after the delivery of such notice, then either party may,
pursuant to this Section 8.5, submit the dispute to the China International
Economic and Trade Arbitration Commission (the “Arbitration Commission”) for
arbitration.

 

-5-

 

 

8.5.2         Arbitration Tribunal and Selection of Arbitrators. The arbitration
shall be conducted under the auspices of the Arbitration Commission. The
arbitration tribunal shall consist of three arbitrators. Each party shall
appoint one arbitrator within thirty (30) days after it has delivered or
received, as the case may be, the request for arbitration. The presiding
arbitrator shall be jointly appointed by the disputing parties from the
Arbitration Commission’s panel of arbitrators. If the parties fail to jointly
appoint the presiding arbitrator, the Chairman of the Arbitration Commission
shall appoint an arbitrator as the presiding arbitrator.

 

8.5.3       Arbitration Venue. The venue of arbitration shall be Beijing.

 

8.5.4       Arbitration Rules. The arbitration tribunal shall apply the
arbitration rules of the Arbitration Commission then in effect.

 

8.5.5       Arbitral Award. The arbitral award shall be final and binding upon
the parties, and if any party fails to honor the arbitral award, the other party
may apply to a court of competent jurisdiction to enforce such arbitral award.

 

[Remainder of this page intentionally left blank]

 

-6-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Guiyang Dalin Biotechnology Co., Ltd.         By: /s/   Name:     Title:      
  Guizhou Eakan Pharmaceutical Co., Ltd.       By: /s/   Name:     Title:  

 

 

